              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 2:12-cr-00025-MR-WCM-3
           CRIMINAL CASE NO. 1:18-cr-00039-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )             ORDER
                                )
                                )
JASON STAMEY,                   )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s letter [Criminal

Case No. 2:12-cr-00025-MR-WCM-3 (“CR1”), Doc. 155; Criminal Case No.

1:18-cr-00039-MR-WCM-1 (“CR2”), Doc. 40], which the Court construes as

a motion for a release of detainer.

      The Defendant pled guilty in this Court to one count of conspiracy to

possess with intent to distribute methamphetamine and was sentenced in

October 2013 to 70 months’ imprisonment and five years of supervised

release. [CR1 Doc. 51]. Following his release from prison, the Defendant

was charged with a number of new law violations on February 18, 2018.

[See CR1 Doc. 121]. These offenses resulted in both a number of state



     Case 2:12-cr-00025-MR-WCM Document 156 Filed 07/17/20 Page 1 of 3
charges [CR2 Doc. 33: PSR at ¶ 54], as well as new federal charges [CR2

Doc. 1]. Additionally, the Defendant was charged with violating the terms of

his supervised release as a result of these new law violations. [CR1 Doc.

121]. The Defendant admitted to the supervised release violation, and in

December 2018, he was sentenced to a term of 30 months’ imprisonment to

be served consecutively to any undischarged term of imprisonment imposed

by any court. [CR1 Doc. 142].

       In February 2019, the Defendant was convicted in state court of the

new law violations. He was sentenced to a term of nine years and four

months.1 Finally, the Defendant pled guilty to the new federal violation, and

in June 2019, he was sentenced to a term of 88 months’ imprisonment. In

sentencing the Defendant, the Court further ordered that the term of

imprisonment imposed by this new federal judgment would run: (1)

concurrently with the state court sentence imposed for the new state law

violations; (2) concurrently with 12 months of the sentence imposed for the

supervised release violation; (3) consecutively to the remaining 18 months

of that supervised release judgment; and (4) consecutively to any other




1See  North Carolina Department of Public Safety Offender Public Information,
https://webapps.doc.state.nc.us/opi/viewoffender.do?method=view&offenderID=116205
0&searchLastName=stamey&searchFirstName=jason&searchDOBRange=0&listurl=pa
gelistoffendersearchresults&listpage=1 (last visited July 13, 2020).
                                        2

       Case 2:12-cr-00025-MR-WCM Document 156 Filed 07/17/20 Page 2 of 3
undischarged term of imprisonment heretofore or hereafter imposed by any

court. [CR2 Doc. 37].

      In his motion, the Defendant asks for the release of the federal

detainer placed on him as a result of the aforementioned federal judgments.

Specifically, the Defendant asserts that the detainer is unnecessary because

each of these federal sentences were supposed to run concurrently to his

state sentence, and thus he will be entitled to be released when his state

sentence has been served. [Doc. 40]. As can be seen by the procedural

history outlined above, however, the Defendant is in fact subject to a

consecutive sentence for his supervised release violation. As such, the

federal detainer is proper.

      IT IS, THEREFORE, ORDERED that the Defendant’s letter [Criminal

Case No. 2:12-cr-00025-MR-WCM-3 (“CR1”), Doc. 155; Criminal Case No.

1:18-cr-00039-MR-WCM-1 (“CR2”), Doc. 40], which the Court construes as

a motion for a release of detainer, is DENIED.

      IT IS SO ORDERED.
                              Signed: July 17, 2020




                                          3

     Case 2:12-cr-00025-MR-WCM Document 156 Filed 07/17/20 Page 3 of 3
